Citation Nr: 0734395	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  95-34 876	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for dizziness, to 
include as a qualifying chronic disability resulting from an 
undiagnosed illness.

2.  Entitlement to service connection for frequent urination, 
to include as a qualifying chronic disability resulting from 
an undiagnosed illness.

3.  Entitlement to an initial compensable evaluation for 
patellofemoral pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1985 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1994 and May 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  In May 1999, July 2001, 
and November 2003, the Board remanded the veteran's claims 
for additional development.

When the case was last remanded, the issue of entitlement to 
service connection for photophobia/visual disturbances was 
before the Board.  In a May 2007 rating decision, the veteran 
was awarded service connection for photophobia/ visual 
disturbances.  Because the claim was granted in full, the 
Board will no longer address the issue.

The decision below addresses the veteran's claim of service 
connection for frequent urination and the claim for an 
initial compensable rating for patellofemoral pain syndrome 
of the left knee.  The claim of service connection for 
dizziness is addressed in the remand that follows the Board's 
decision.


FINDINGS OF FACT

1.  The veteran participated in Operations Desert Shield and 
Desert Storm in the Persian Gulf.

2.  The veteran's frequent urination likely resulted from an 
undiagnosed illness.

3.  Since the effective date of service connection, the 
veteran's patellofemoral pain syndrome of the left knee has 
been manifested by flexion to no worse than 115 degrees with 
full extension, without further limitation as a result of 
pain, fatigue, incoordination, weakness, or lack of 
endurance; recurrent subluxation or instability has not been 
shown.


CONCLUSIONS OF LAW

1.  The veteran has a qualifying chronic genitourinary 
disability manifested by frequent urination resulting from an 
undiagnosed illness.  38 U.S.C.A. §§ 1117, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.317, 4.115a (2007).

2.  The criteria for an initial compensable rating for 
service-connected patellofemoral pain syndrome of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2007).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claim of service 
connection for frequent urination and the claim for a 
compensable initial rating for patellofemoral pain syndrome 
of the left knee has been accomplished.  Pursuant to the 
Board's November 2003 remand, the veteran and his 
representative were notified of the information and evidence 
needed to substantiate his claims through an April 2004 
notice letter.  Although the complete notice was not provided 
until after the RO initially adjudicated the veteran's 
claims, the claims were properly re-adjudicated in December 
2005, which followed the April 2004 notice letter.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  
While the notice did not refer to criteria for assigning a 
disability rating for frequent urination or an effective date 
for either issue, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), those questions are not now before the 
Board.  Consequently, a remand of these issues is not 
necessary.

The Board also finds that the April 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
The veteran was also told to send in any evidence in his 
possession that pertained to the claims.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
frequent urination and left knee issues.  The veteran's 
service medical records have been obtained and associated 
with the claims file, as have treatment records from the VA 
Medical Centers (VAMCs) in Ann Arbor and Saginaw, Michigan.  
Private treatment records from Providence Hospital and J.B., 
M.D. have also been obtained.  Additionally, the veteran was 
provided multiple VA examinations in relation to his claims, 
the reports of which are of record.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claims on appeal 
that need to be obtained.

II. Analysis

A. Service Connection for Frequent Urination

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  Service connection 
may also be warranted for a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability that 
became manifest during active military, naval or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011.  38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2007).

Persian Gulf veteran means a veteran who, during the Persian 
Gulf War, served on active military, naval, or air service in 
the Southwest Asia theater of operations, which includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 C.F.R. § 3.317(d).

For purposes of section 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi-symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness, unlike those for direct 
service connection, there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Further, lay persons are competent to report 
objective signs of illness.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome.  A medically unexplained chronic 
multi-symptom illness means a diagnosed illness without 
conclusive pathophysiology or etiology, that is characterized 
by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations 
of undiagnosed illness or medically unexplained chronic 
multi-symptom illness include, but are not limited to, the 
following:  (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

The veteran contends that he has frequent urination and that 
it is the result of his military service in Saudi Arabia 
during the Persian Gulf War.  He alternatively asserts that 
he should be awarded service connection for frequent 
urination because it resulted from an undiagnosed illness.

Personnel files indicate that the veteran was awarded the 
Southwest Asia Service Medal and that he participated in 
Operations Desert Shield and Desert Storm.  Therefore, the 
record demonstrates that he is a Persian Gulf veteran and he 
could potentially qualify for service connection under 
38 C.F.R. § 3.317.

A review of the veteran's service medical records reveals no 
documentation of complaints of or treatment for frequent 
urination.  The veteran has stated that he does not believe 
that he first experienced the symptoms until after his 
separation from service.  The first documented complaint of 
frequent urination was during an April 1994 VA examination.  
At that time, the veteran stated that he had experienced the 
condition for the past six months.

In October 2002, the veteran underwent further VA 
examination.  He reported frequency of urination lasting 
approximately seven years.  The veteran stated that he voided 
eight to ten times per day.  Nighttime frequency was one or 
two times.  He denied experiencing incontinence or urinary 
tract infections.  A diagnosis of frequency of urination by 
history with an unknown etiology was provided.  The examiner 
stated that he could not give an opinion as to whether the 
veteran's condition was related to his Persian Gulf service.

Pursuant to the Board's November 2003 remand, the veteran 
underwent further VA examination in August 2005 by the same 
examiner from the October 2002 examination.  The veteran 
reported a history of frequent urination of nine or ten 
years.  He had daytime frequency of five to six times and 
nighttime frequency of one to two times.  The examiner again 
diagnosed the veteran with frequency of urination by history 
of unknown etiology.  The examiner gave the opinion that the 
veteran's medical problem was not likely related to a chronic 
multi-system illness such as chronic fatigue syndrome, 
irritable bowel syndrome, or fibromyalgia.

In the veteran's case, frequent urination is a sign or 
symptom that may be a manifestation of an undiagnosed illness 
or a medically unexplained chronic multi-symptom illness.  In 
fact, dysfunctions of the genitourinary system may be 
evaluated based on urinary frequency.  See 38 C.F.R. § 4.115a 
(2007).  Because the veteran has reported that he has 
experienced frequent urination continuously for many years, 
it is an objective indication of a chronic disability.

The medical evidence does not suggest that the veteran's 
frequent urination is a medically unexplained chronic multi-
symptom illness.  Only chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome are listed as such 
in the regulations and the August 2005 VA examiner stated 
that the veteran's frequent urination was not likely related 
to those illnesses.  Nevertheless, the record appears to 
support the view that the veteran's frequent urination was 
the result of an undiagnosed illness.  By history, physical 
examination, or laboratory test, the veteran's condition has 
not been attributed to any known clinical diagnosis.  
Moreover, while the veteran's frequent urination did not 
become manifest during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, it became manifest to a degree of 10 percent or more 
thereafter.  The degree of manifestation has been to at least 
10 percent according to the veteran's reported urinary 
frequency and the criteria in the rating schedule.  See 
38 C.F.R. § 4.115a.

The Board notes that the VA examination reports reflect an 
unknown etiology for the veteran's frequent urination.  The 
veteran has not submitted competent medical evidence that 
links his condition to his active military service.  However, 
while medical nexus evidence is necessary to establish 
service connection on a direct basis, there is no requirement 
that there be competent evidence of a nexus between a claimed 
undiagnosed illness and service under 38 C.F.R. § 3.317.  
Gutierrez, 19 Vet. App. at 8-9.  Additionally, there is no 
affirmative evidence that the veteran has frequent urination 
resulting from an undiagnosed illness that was not incurred 
in the Persian Gulf War, was caused by a subsequent 
supervening condition or event, or was the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.

Given the ambiguity of the evidence, and resolving reasonable 
doubt in favor of the veteran, the Board finds that service 
connection for a qualifying chronic genitourinary disability 
manifested by frequent urination likely resulting from an 
undiagnosed illness is warranted.  See 38 C.F.R. §§ 3.102, 
3.317.  Accordingly, the appeal of this issue is granted.

B. Initial Rating for Patellofemoral Pain Syndrome of the 
Left Knee

The veteran contends that his service-connected 
patellofemoral pain syndrome of the left knee is more 
disabling than it was initially rated.  He believes a 
compensable evaluation is warranted.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999). (The veteran 
was awarded service connection for his left knee disability 
effective August 20, 1993.)

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Since the award of service connection, the RO has evaluated 
the veteran's patellofemoral pain syndrome of the left knee 
as noncompensably disabling under Diagnostic Code 5257 for 
"recurrent subluxation or lateral instability."  Under that 
diagnostic code, a 10 percent rating is warranted for slight 
recurrent subluxation or lateral instability, a 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability, and a 30 percent rating is warranted for 
severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a (Diagnostic Code 5257) (2007).

Additionally, disabilities of the knee may be evaluated on 
the basis of limitation of motion.  The criteria for 
limitation of flexion of the leg are found under Diagnostic 
Code 5260.  A noncompensable (zero percent) rating is 
warranted if flexion is limited to 60 degrees; a 10 percent 
rating is warranted if flexion is limited to 45 degrees; a 
20 percent rating is warranted if flexion is limited to 30 
degrees; and a 30 percent rating is warranted if flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 
5260).  The knee may also be rated under limitation of 
extension of the leg under Diagnostic Code 5261.  Under this 
diagnostic code, a noncompensable rating is warranted if 
extension is limited to 5 degrees; a 10 percent rating is 
warranted if extension is limited to 10 degrees; a 20 percent 
rating is warranted if extension is limited to 15 degrees; a 
30 percent rating is warranted if extension is limited to 20 
degrees; a 40 percent rating is warranted if extension is 
limited to 30 degrees; and a 50 percent rating is warranted 
if extension is limited to 45 degrees.  38 C.F.R. § 4.71a 
(Diagnostic Code 5261).  (Full range of motion of the knee is 
from zero to 140 degrees.  38 C.F.R. § 4.71 (Plate II) 
(2007).)

A review of the medical evidence of record reveals that a 
compensable rating is not warranted at any time since the 
award of service connection.  Since August 20, 2003, the 
veteran's patellofemoral pain syndrome of the left knee has 
not approximated the severity of a 10 percent rating for 
recurrent subluxation, lateral instability, limitation of 
flexion, or limitation of extension.

In April 1994, the veteran underwent VA examination.  The 
examiner reported that there was no left knee effusion or 
varus or valgus deformity of the joint.  There was also no 
tenderness of the medial or lateral joint line and Lachman's 
test was negative.  Range of motion of the left knee was from 
zero to 130 degrees and the veteran denied pain on flexion.  
X-rays showed no abnormalities of the left knee.  The 
examiner provided a diagnosis of left patellofemoral pain 
syndrome.

The veteran underwent further VA examination in October 2002.  
The veteran stated that his left knee was better and there 
were no symptoms present.  He denied instability, pain, or 
activity restrictions.  The examiner reported a history of 
arthroscopic surgery of the left knee in 1998.  After that 
surgery, the veteran felt better and had not sought treatment 
since that time.  On examination, the examiner stated that 
there was no visible evidence that could be considered as a 
manifestation of joint pain.  The veteran's alignment was 
normal and there was no effusion or swelling.  Patellar 
position was normal and there was no tenderness.  Lachman and 
Drawer tests were negative.  Active and passive range of 
motion was from zero to 140 degrees.  The examiner reported 
that there was no evidence of functional loss due to pain, 
incoordination, fatigue, or weakness.  X-ray studies of the 
left knee were normal.  The veteran was diagnosed with a 
history of injury to the left knee and currently status-post 
surgery with a stable non-symptomatic knee joint.  The 
examiner went on to state that he reviewed the claims file 
and found that the history was suggestive of a severe 
abnormality, but at the present time, there was no evidence 
of a left knee disability.  The examiner stated that there 
was no evidence of functional impairment due to pain and he 
detected no pathology in the knee joint.

The April 1994 and October 2002 VA examinations show that a 
compensable initial rating is not warranted for the veteran's 
service-connected left knee disability.  Those examinations 
are compelling and demonstrate that the veteran's left knee 
was essentially normal and asymptomatic from just after the 
effective date of service connection to over eight years 
later.  There was no evidence of recurrent subluxation or 
lateral instability.  Additionally, flexion was to no worse 
than 130 degrees and extension was normal.  Without evidence 
of slight subluxation or instability, or flexion limited to 
worse than 60 degrees or extension limited to worse than 5 
degrees, a compensable initial rating is not warranted.  See 
38 C.F.R. § 4.71a (Diagnostic Codes 5257, 5260, 5261).  
Additionally, the evidence reflected no additional functional 
loss as a result of pain, weakness, excess fatigability, or 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. 
App. at 204-7.

The veteran's VA treatment records also do not contain 
evidence with which to assign a compensable initial rating.  
A January 1992 record from the Saginaw VAMC indicated that 
the veteran complained of left knee pain.  At that time, the 
veteran had full range of motion with no swelling, 
tenderness, or laxity.  X-rays showed normal joint spacing.  
No VA treatment records since that time reflected range of 
motion worse than normal.  Additionally, subluxation or 
instability was not noted in the progress notes.

Private records from Dr. J.B. reveal that the veteran 
underwent a limited synovectomy of the left knee in March 
1998.  Prior to the operation, Dr. J.B. reported that the 
veteran had full range of motion of the left knee and it was 
grossly stable to ligamentous stressing.  Dr. J.B. also 
reported that x-rays of the left knee were essentially 
unremarkable without acute osseous abnormality.  Even shortly 
after the operation, in April 1998, Dr. J.B. reported that 
the veteran's left knee flexed to 115 degrees with further 
flexion limited by mild pain.  The veteran's left knee 
remained stable, as well.  Thus, the records from Dr. J.B. do 
not contain evidence that meet the criteria for a compensable 
rating.  Although pain limited the veteran's flexion to 115 
degrees at that time, the severity did not rise to the level 
of a compensable rating.  See 38 C.F.R. § 4.71a (Diagnostic 
Code 5260).

The Board has also considered the applicability of a 
compensable rating for the veteran's left knee disability 
under other potentially applicable diagnostic codes.  
However, because ankylosis, dislocated cartilage, impairment 
of the tibia or fibula, or genu recurvatum was not clinically 
shown at any time since the award of service connection, a 
compensable evaluation would not be in order under Diagnostic 
Code 5256, 5258, 5262, or 5263.  See 38 C.F.R. § 4.71a.  
Additionally, while no relevant medical evidence regarding 
the veteran's left knee has been associated with the claims 
file since the October 2002 VA examination, there is no 
indication that the veteran's left knee disability has 
worsened in severity.  Therefore, a remand for further 
examination of the left knee is not necessary despite the 
length of time that has passed since that examination.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's patellofemoral pain syndrome of 
the left knee reflects so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  In this case, since the award of service connection, 
there is no evidence showing that the left knee disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the evaluation assigned), or frequent 
periods of hospitalization, or evidence showing that the 
disability otherwise renders impractical the application of 
the regular schedular standards.  In fact, his disability is 
accurately reflected by the schedular criteria.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that the claim 
for an initial compensable rating for patellofemoral pain 
syndrome of the left knee must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim for a 
compensable initial rating, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a chronic genitourinary disability 
manifested by frequent urination resulting from an 
undiagnosed illness is granted.

An initial compensable evaluation for patellofemoral pain 
syndrome of the left knee is denied.


REMAND

Regarding the claim of entitlement to service connection for 
dizziness, the Board finds that further development is 
necessary.  A review of the claims file reveals that the 
Appeals Management Center (AMC) last issued a supplemental 
statement of the case (SSOC) with respect to this issue in 
December 2005.  Significantly, after the issuance of the 
SSOC, relevant medical evidence was associated with the 
claims file in the form of a June 2006 VA medical opinion and 
a January 2007 VA examination report.

When the AMC received relevant evidence prior to the transfer 
of the records to the Board, it was required to furnish a 
SSOC to the veteran and his representative with consideration 
of the new evidence.  See 38 C.F.R. §§ 19.31, 19.37 (2007).  
The Board notes that while an appellant may potentially waive 
such original review if the new evidence is timely submitted 
to the Board after the record is transferred to the Board, 
see 38 C.F.R. § 20.1304 (2007), in this case the relevant 
evidence was received at the AMC prior to the transfer.  A 
SSOC is therefore required.

In light of the remand, the Board finds that the veteran 
should be scheduled for another examination regarding the 
dizziness service connection claim.  This claim is similar in 
nature to the frequent urination claim that was discussed in 
the decision above.  However, there are two significant 
differences.  First, the veteran's service medical records 
document a complaint of dizziness during military service in 
the Persian Gulf.  Secondly, there may be evidence that there 
was a supervening condition or event that occurred between 
the veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of an undiagnosed illness.  According to 
post-service medical records, the veteran was involved in a 
motor vehicle accident in October 1993 that may have led to 
chronic dizziness symptoms.  Therefore, a medical opinion 
discussing the nature and etiology of the veteran's dizziness 
would be of significant probative value for deciding the 
claim.  Previous examinations have not adequately addressed 
the issue.

Accordingly, this issue is REMANDED for the following 
actions:

1.  Schedule the veteran for an 
examination to determine the nature and 
etiology of any disability with respect 
to his claim for service connection for 
dizziness, to include as a qualifying 
chronic disability resulting from an 
undiagnosed illness.  The entire claims 
file, to include a complete copy of this 
remand, should be made available to, and 
reviewed by, the examiner designated to 
examine the veteran.  All necessary tests 
and studies should be conducted and a 
complete history should be taken.

Based on a review of all medical 
documentation and history on file, 
including the service medical records, 
the examiner should provide a well-
reasoned opinion consistent with sound 
medical judgment, as to the medical 
probabilities that the veteran now has 
dizziness as a primary diagnosis or as 
the result of an undiagnosed illness.  If 
a diagnosed illness is found, the 
examiner should provide an opinion as to 
the medical probabilities that the 
diagnosed illness is related to the 
veteran's active military service, 
including the veteran's in-service 
complaint of dizziness.

If any problem with dizziness is not a 
result of a known diagnosis, the examiner 
should so specify and provide an opinion 
as to the medical probabilities that the 
condition is due to undiagnosed illness.  
If such is the case, the examiner should 
provide further opinion as to whether the 
dizziness was caused by a supervening 
condition or event that occurred 
subsequent to his military service, such 
as the October 1993 motor vehicle 
accident.  All examination results, along 
with the complete rationale for the 
opinions provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655 (2007).)

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for dizziness.  If the benefit 
sought is not granted, furnish the 
veteran and his representative with a 
SSOC and afford them an opportunity to 
respond before the record is returned to 
the Board for further review.  Include 
discussion of service connection under 
38 C.F.R. § 3.317 and consider all 
relevant evidence received since December 
2005 in the SSOC.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


